 ADVANCE INDUSTRIAL SECURITY, INC.151Advance Industrial Security,Inc. and Security GuardsLocal UnionNo. 714,Affiliated with the Interna-tional Association of Security Guards,Independent,Petitioner.Case 10-RC-10595June 24, 1976DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Bernard L.Middleton. Pursuant to Section 102.67 of the Nation-alLabor Relations Board Rules and Regulations,Series 8, as amended, and by direction of the ActingRegional Director for Region 10, this case was trans-ferred to the National Labor Relations Board for de-cision.Thereafter, the Employer and the Petitionerfiled briefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner seeks a unit of security guards asdefined within Section 9(b)(3) of the Act who arecontracted out by the Employer to various businessesin the Metropolitan Atlanta area. The Employer con-tends that the Petitioner is (1) not a labor organiza-tion within the meaning of Section 2(5) of the Act;and (2) not qualified under Section 9(b)(3) of the Actto represent a unit of guards.As to (1), it is clear that the International Associa-tion of Security Guards was formed in April 1975 forthe purpose, in whole or in part, of dealing with em-ployers concerning grievances, labor disputes, wages,rates of pay, hours, and conditions of work. The Peti-tioner, Local Union No. 714, was chartered by theInternational around August 1975, and the recordshows that there will be employee participation. Al-though the purposes of the Petitioner have not yetcome to fruition, and the Petitioner has participatedin no representational activities and lacks structuralformality, the Petitioner has indicated that it intendsto perform collective-bargaining activities and to be-come formally structured if certified to represent em-ployees in an appropriate unit. Accordingly, we findthat the Petitioner is a labor organization within themeaning of the Act.'As to (2), the Board has previously found that Peti-tioner is an organization which apparently will re-strict itsmembership only to employees defined asguards under the Act and is qualified under Section9(b)(3) to represent guards.2 Essentially the same evi-dence was presented in the instant case as was pre-sented in the prior proceeding involving the Peti-tioner.We do not find sufficient basis to change ourview that the Petitioner is qualified to representguards.'3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Employer contends that the only appropri-ate units are a unit of its security guards employed inthe entire State of Georgia or a combined unit of itssecurity guards employed in the States of Georgiaand Alabama. The Petitioner seeks an election in aunit restricted only to the security guards employedin the Metropolitan Atlanta area and will not go toan election in a statewide unit.The Employer is a nationwide corporation provid-ing contract guards and investigative services to vari-ous businesses. The Atlanta office is in charge ofsuch services in the States of Georgia and Alabama,including the metropolitan area of Atlanta. EachState is a cost center for purposes of determiningbudget, profit-and-loss, and overhead costs. The areasupervisor with the rank of colonel has overall super-vision of the facilities in the States of Georgia andAlabama, consisting of approximately 244 full-timeemployees and 86 part-time security guards. TheState of Alabama also has a nonuniformed areamanager who is responsible for that State's opera-tions.The record shows that there is little inter-change of employees among facilities in the State ofGeorgia or between States.iSeeComet Rice Mills Division Early California Industries,195NLRB671, 674 (1972),ButlerManufacturing Company,167 NLRB 308 (1967)2 InternationalSecurity Corporation,223 NLRB 1129 (1976)3Petitioner is admittedly funded in its operation and organizational activ-itiesby monetary advances from G & G Enterprises through ticket salesfor alleged union activities Absent showing that G & G Enterprises or itsagent,CarlGallo, has affiliation with other labor organizations whichwould in any way compromise the Petitioner's status to represent guards, wedo not consider the arrangement relevant to this proceeding Accordingly,we find it unnecessary to rule whether Employer's "Exhibit A" (dealing withthe activities of Gallo) submitted for Board consideration after the close ofthe hearing was timely or properly submittedInInternationalSecurity Cor-poration, supra,we indicated that if the Petitioner is shown to be not quali-fied to represent guards as defined in the Act, the Boardwill entertain amotion to withhold or to revoke certification if the Petitioner should win theelection directed below225 NLRB No. 22 152DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Metropolitan Atlanta area includes the coun-ties of Fulton, Cobb, Gwinnette, DeKalb, and Clay-ton. The direct supervision of the employees in theAtlanta area is by three supervisory guards with therank of captain, each with the responsibility for an8-hour shift. The captains report directly to the colo-nel in charge of the State's operations. The Employeremploys approximately 175 guards in the metropoli-tan area in Atlanta, including the three metro shiftsupervisors who the parties stipulated are supervisorswithin the meaning of Section 2(11) of the Act. Al-though guards are generally assigned to one facility,the record shows that there are regular transfers ofemployees on both a temporary and permanent basiswithin the Metropolitan Atlanta area. The guardsemployed in the Atlanta area generally live withinthe area and are hired from within the area. All theguards are uniformed, perform essentially the samework, and are hourly paid. The fringe benefits in theAtlanta area, as at the Employer's other locations,differ from facility to facility.Based on the above, we find that the securityguards employed in the Metropolitan Atlanta area,in view of their common direct supervision, the fre-quency of transfers within the area, and the fact thatthey are hired mostly from and live within the Metro-politan Atlanta area, have a sufficient community ofinterest to constitute an appropriate unit.4Accordingly, we find that the following employeesconstitute a unit appropriate for collective-bargain-Ing purposes within the meaning of Section 9(b) ofthe Act:All regularly assigned security guards or offi-cers employed by the Employer in the Metropol-itan Atlanta area, excluding the three superviso-ry shift captains, temporary guards, officeclerical employees, and supervisors as defined inthe Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]4In the circumstances we find it unnecessary to determine whether theunits proposed by the Employer would also be appropriate